Per Curiam.

Suit commenced before a justice of the peace on an account. A bill of particulars was filed. The defendant filed a bill of particulars as a set-off. Trial. Judgment for the plaintiff. Appeal to the Common Pleas.
Trial and judgment for the plaintiff.
H. P. Biddle, B. W. Peters and D. D. Dykeman, for the appellant.
The only error assigned is that there was a trial without an issue.
The general denial, except non est factum, is in by law, without being pleaded,-in suits before a justice of the peace. And under it, everything but the statute of limitations, set-off, and matter in abatement, may be given in evidence. 2 R. S. p. 455, § 34. The filing of a bill of particulars of an account, is a sufficient plea of set-off before a justice. 2 R. S. p. 458, § 36. No replication is required. Id. § 37.
An issue good before the justice, is good in the Circuit Court on appeal. 2 R. S. p. 463, § 67.
The judgment is affirmed with 10 per cent, damages and costs.